Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 1/26/21 is a national stage entry of PCT/EP2019/068619 , International Filing Date: 07/10/2019; PCT/EP2019/068619claims foreign priority to 18306029.2 , filed 07/30/2018. A certified copy of the foreign priority document is of record. 

Status of Claims
Claims 1 and 3-20 are currently pending; claim 2 has been canceled. 
Claims 1 and 3-20 were examined. Claims 1 and 3-18 are rejected. Claims 19-20 are objected to. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein said hydrocortisone or a salt thereof is formulated in a pharmaceutical composition also comprising a pharmaceutically acceptable carrier".  However, claim 10 depends from claim 1, and claim 1 doesn’t recite the limitation of a pharmaceutical composition. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, it is suggested “further” be added before “formulated”. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigaut et. al., Intern. J. Appl. Res. Vet. Med., vol. 9(1), pp. 15-28, publ. 2011.
The claims are drawn to a method for the treatment and/or prevention of an epithelial microbial infection of the ear of a non-human mammal in need thereof comprising topically administering an effective amount of hydrocortisone or a salt thereof to the non-human mammal, wherein said epithelial microbial infection is otitis externa.
Rigaut discloses otitis externa as an inflammatory condition of the external ear canal that is commonly associated with pain and discomfort, and is common in dogs (p. 15, 1st para of Introduction). Rigaut discloses a trial study in which dogs diagnosed with infectious otitis externa were administered an otic suspension, to the ear canal, wherein the otic suspension formulation comprised hydrocortisone aceponate, gentamicin, and miconazole (Abstract; p. 16, left col., last para-right col., para before Materials & Methods section). Hydrocortisone aceponate is disclosed in Applicants’ own specification as an acceptable form of hydrocortisone (p. 6 of specification, lines 8-12). Rigaut discloses a single daily dose of 1 mL of the suspension formulation was administered to the ear canal of dogs with otitis externa for five days, wherein 1 mL contained 1.11 mg hydrocortisone aceponate, 15.1 mg. miconazole nitrate, and 1505 IU gentamicin sulfate (p. 17, left col., last para-right col., top para). The disclosure of topical administration to the ear canal once daily  for five days meets the instantly claimed limitation of a dose of hydrocortisone administered at least once per 7 days as recited by instant claim 9, as daily administration is more frequent. Cultures from ear swabs of the dogs showed bacteria from Streptococcus spp, Escherichia coli, as well as yeast isolates from Malassezia pachydermatitis (p. 21, left col., last para-right col., 1st full para). Rigaut discloses the topical administration of the suspension formulation to the ear canal of dogs with otitis externa was effective and safe (Abstract). Rigaut thus anticipates the claims. 

Claim(s) 1, 3-9, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldenkamp et. al., Veterinary Quarterly, vol. 1(2), pp. 115-118, publ. 1979.
Oldenkamp discloses otitis externa as a frequent reason for presentation of dogs to veterinary clinics (article title; p. 115, 1st para). Oldenkamp discloses the administration of an aqueous solution comprising natamycin, neomycin, and hydrocortisone into the ears of dogs exhibiting signs of otitis externa (Abstract summary). Specifically, the aqueous solution contained 1.75 mg. neomycin, 5 mg. hydrocortisone, and 10 mg. of natamycin per mL; 4-5 drops, at about 0.05 mL/drop were administered to the ears of dogs with otitis externa twice daily for a period of 7 days (p. 116 see left col. Under Materials & Methods section). The examiner calculates that the total daily dose of hydrocortisone delivered to the ears of a dog was equivalent to about 2.5 mg. (10 total daily drops at .05 mL/drop = 0.5 mL; 5 mg. hydrocortisone/mL = 2.5 mg. for 0.5 mL). Oldenkamp discloses the microbiological agent identified from isolates of the ears of the treated dogs included Staphylococcus spp., Escherichia coli, Pseudomonas aeruginosa, and yeasts (p. 116, see all para under Results section). Staphylococcus spp. are included within Applicants’ specification as Gram-positive bacteria (p. 6, lines 19-23). Oldenkamp discloses the clinical response rate in treated dogs was 95% and microbiologically 86% (summary abstract). Oldenkamp thus anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard et. al., US 20170042916 A1 (publ. 2/16/2017).
The claims are drawn to a method for the treatment and/or prevention of an epithelial microbial infection of the ear of a non-human mammal in need thereof comprising topically administering an effective amount of hydrocortisone or a salt thereof to the non-human mammal, wherein said epithelial microbial infection is otitis externa, wherein the hydrocortisone is formulated in a composition also comprising a pharmaceutical carrier and does not contain any antibiotic, antifungal, and/or antiviral agent.
Hilliard teaches an antimicrobial composition comprising 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride and an additional adjuvant compound, including an anti-inflammatory agent, antiseptic, transdermal penetrant, nutrient, and/or buffer to be applied in a composition in liquid form to penetrate and kill biofilms infecting living vertebrates (title & abstract). Hilliard teaches the composition to provide topical treatment of infections caused by biofilms in ear canals in animals and humans (para [0003]). Hilliard teaches that while antibiotics are most frequently used to treat biofilms, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride, referred to as “trihydroxy” is not subject to efflux pump resistance from inside cells used to expel antibiotics and antifungals (para [0018]); additionally, antibiotics and antifungals are taught to lose strength during treatment, having specific and limited ranges of effectiveness towards Gram positive or Gram negative bacteria, yeasts, and/or fungi (para [0019]). Hilliard teaches in contrast, trihydroxy exhibits a wide spectrum of activity against Gram positive bacteria, Gram negative bacteria, yeasts and fungi (para [0019]). Hilliard teaches topical administration of the composition to treat and cure otitis externa (para [0026]), and teaches a particular embodiment wherein the composition further comprises a steroid, with hydrocortisone exemplified (para [0029], [0040]; p. 9, claim 1; p. 10, claims 18-20). The composition is taught to further comprise a carrier (para [0058]). The compositions lack antibiotics and don’t promote antibiotic resistance and tolerance (para [0026]). Hilliard teaches the composition can be topically administered at a dose and frequency effective to treat the microbial infection (para [0024]). Hilliard teaches otitis can be caused by Staphylococcus aureus and Pseudomonas bacteria resistant to most common antibiotics (para [0053]). Hilliard teaches otitis externa as a serious problem in veterinary medicine, associated with biofilm formation in dogs that may require surgery (para [0051]). Hilliard teaches the topical application of the formulation to cure chronic otitis and to prevent reinfection (para [0054]). Hilliard teaches an example of treating otitis externa in a dog comprising administering the composition to each ear (Ex. 1, para [0063-0066]). The claimed method of treating otitis externa in a dog comprising administering topically to the ear canal an effective amount of a composition comprising 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride and hydrocortisone, wherein the composition doesn’t contain an antibiotic as recited by instant claim 10, would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant claims, in view of the teachings of Hilliard as discussed above. As Hilliard teaches the composition to be effective for treating and curing otitis externa, and to have efficacy against Gram positive and Gram negative bacteria, as well as against fungi and yeasts, it would have been prima facie obvious to have treated otitis externa in a dog comprising topically administering to the ear canal of the dog in need thereof an effective amount of the composition comprising 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride and hydrocortisone, wherein the composition doesn’t contain and antibiotic, and wherein the otitis externa is caused by Gram positive or Gram negative bacteria, or fungi or yeasts, and have had a reasonable expectation of success. 


Claim Objection
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statements
The IDS filed on 1/26/21 and 8/6/21 have been considered. However, the reference cited on an IDS, Spektor, Z., et. al., “Efficacy and Safety of Ciprofloxacin Plus Fluocinolone in Otitis Media with Tympanostomy Tubes in Pediatric Patients a Randomized Clinical Trial”, JAMA Otolaryngology Head & Neck Surgery, 143(4): 341-349, 2017, has not been considered as a copy of this publication has not been submitted. All other references cited on the IDS have been considered. 

Conclusion
Claims 1 and 3-18 are rejected. Claims 19-20 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627